NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10369

                Plaintiff-Appellee,             D.C. No.
                                                2:19-cr-00850-NVW-1
 v.

JESUS PINEDA-PICASSO,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                          Submitted November 18, 2020**
                                Phoenix, Arizona

Before: TALLMAN, BYBEE, and MURGUIA, Circuit Judges.

      Jesus Pineda-Picasso appeals from the forty-month sentence imposed

following his guilty-plea conviction for reentry of a removed alien in violation of 8

U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sentencing decisions are reviewed for an abuse of discretion. United States


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). Unpreserved errors are

subject to plain error review. United States v. Ross, 511 F.3d 1233, 1235 (9th Cir.

2008) (applying plain error review to Rule 11 and sentencing challenges). “Plain

error is ‘(1) error, (2) that is plain, and (3) that affects substantial rights.’” United

States v. Ameline, 409 F.3d 1073, 1078 (9th Cir. 2005) (en banc) (quoting United

States v. Cotton, 535 U.S. 625, 631 (2002)). The defendant bears the burden of

proving that his substantial rights were affected, meaning “[h]e must establish ‘that

the probability of a different result is sufficient to undermine confidence in the

outcome of the proceeding.’” Ameline, 409 F.3d at 1078 (quoting United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004)).

      Pineda-Picasso argues the magistrate judge violated Rule 11 by failing to

advise him of his right to plead not guilty and to persist in that plea during the

change of plea hearing, and that the district judge violated Rule 11 by failing to

advise him of his right to withdraw his guilty plea after the district judge rejected

the plea agreement at the first sentencing hearing. He did not raise either issue

below. “[T]he mere failure on the part of a court to give a prescribed Rule 11

warning does not, without more, mean that the defendant’s substantial rights were

adversely affected.” United States v. Chan, 97 F.3d 1582, 1584 (9th Cir. 1996). A

district court does not plainly err in failing to give a Rule 11 warning where the

record shows the defendant otherwise was made aware of the right that was the


                                            2
subject of the omitted Rule 11 warning. Ross, 511 F.3d at 1236.

      Here, Pineda-Picasso signed a written plea agreement in which he

acknowledged he waived his right to plead not guilty, and the magistrate judge

advised Pineda-Picasso at the change of plea hearing that he had the right to

withdraw his guilty plea if the district judge rejected the plea agreement. Pineda-

Picasso’s equivocal allegation that he “may” have withdrawn his guilty plea if

given adequate Rule 11 warnings, despite his failure to do so after the district judge

continued the sentencing hearing so Pineda-Picasso could “discuss his options”

with counsel, does not meet his burden to show his substantial rights were affected.

Neither the district judge nor the magistrate judge plainly erred.

      Next, Pineda-Picasso argues the district judge did not adequately explain the

reasons for sentencing Pineda-Picasso above his calculated Guidelines range and

improperly completed the Statement of Reasons form, which he did not raise

below, and that the district judge relied on inappropriate factors under 18 U.S.C.

§ 3553(a), which he did raise below. A sentencing judge must state a “specific

reason” for sentencing a defendant outside the Guidelines range, meaning “[t]he

judge’s reasoning must be specific enough to allow for meaningful review.”

United States v. Leonard, 483 F.3d 635, 637 (9th Cir. 2007) (citing United States v.

Miqbel, 444 F.3d 1173, 1178 n.8 (9th Cir. 2006)). Here, the district judge

specifically discussed the need for deterrence and the need to avoid sentencing


                                          3
disparities in explaining the departure from the Guidelines range, which are

permissible considerations under 18 U.S.C. § 3553(a). These considerations were

sufficiently explained on the record to allow for meaningful review. Leonard, 483

F.3d at 637.

      Pineda-Picasso does not articulate how the district judge’s errors in

completing the Statement of Reasons affected his substantial rights and thus fails

to meet his burden to show plain error. The district judge did not procedurally err

in sentencing Pineda-Picasso above the Guidelines range. Additionally,

considering the totality of the circumstances, the sentence imposed was

substantively reasonable. United States v. Mitchell, 624 F.3d 1023, 1029 (9th Cir.

2010). The district judge did not abuse his discretion in imposing the forty-month

sentence.

      AFFIRMED.




                                         4